           Case 1:19-cv-00794-LY Document 27 Filed 10/22/19 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

RODNEY REED,                                              §
                                                          §    Civil Case No. 1:19-cv-794
                       Plaintiff,                         §
                                                          §    CAPITAL CASE
v.                                                        §
                                                          §    ORAL ARGUMENT
BRYAN GOERTZ, Bastrop County District Attorney,           §    REQUESTED
in his official capacity only,                            §
                                                          §
                       Defendant.                         §

PLAINTIFF’S REPLY IN FURTHER SUPPORT OF MOTION TO STAY EXECUTION

       Plaintiff Rodney Reed has moved to stay his scheduled November 20, 2019 execution

(the “Motion”) for a murder he did not commit. (Dkt. 11) The Motion explained that powerful

evidence casts extreme doubt upon Reed’s conviction and points to someone else as Stacey

Stites’s murderer. (Mot. at 2-3) It explained the shocking fact that the belt with which she was

strangled has never been DNA tested, despite this powerful evidence. (Id. at 2) The belt, and

other key untested evidence, remains “under lock and key” within Goertz’s control. (Id. at 4)

       The Motion also set forth mounting evidence implicating Jimmy Fennell as the murderer,

including his prior statements that he would strangle Stites with a belt if he found her cheating on

him; his discovery that Reed and Stites were having an interracial affair; his suspicious closing

of his bank account while Stites was missing the morning before her body was found; his

numerous inconsistent statements about his whereabouts the night she was murdered; and his

improper use of the Fifth Amendment privilege to refuse to testify at a Brady hearing about his

suppressed statements to law enforcement that contradicted his trial testimony about his activities

the night Stites died. (Mot. at 2)
              Case 1:19-cv-00794-LY Document 27 Filed 10/22/19 Page 2 of 6



           There is more. The Motion also showed the utter absence of evidence connecting Reed to

the crime. (Mot. at 3) It explained that the scientific testimony used to convict Reed – the State’s

self-described “smoking gun” – has since been recanted by the experts or their employers, and

proven false by three of the nation’s most respected forensic pathologists. (Id.)

           Moreover, the Motion explained how the State rushed to set Reed’s execution date

immediately after the Texas Court of Criminal Appeals denied his habeas application to unfairly

and inappropriately truncate federal review of his constitutional claims, behavior that is contrary

to the norms of civility demanded of Texas lawyers. (Mot. at 5-6)

           Defendant Goertz’s opposition (the “Opposition”), filed on October 15, 2019, does not

dispute any of this. His silence speaks volumes. The undisputed facts overwhelmingly support a

stay of Reed’s scheduled execution for the Court to consider his constitutional claims. All four of

the Nken v. Holder elements are satisfied here; a stay should issue.

                                           ARGUMENT

      I.      REED HAS SHOWN A LIKELIHOOD OF SUCCESS ON THE MERITS.

           As Reed’s Motion and opposition to Goertz’s motion to dismiss demonstrate, Reed’s

claims are likely to succeed on the merits. Constitutional claims involving the construction of

Texas’s postconviction DNA statute may be brought under 42 U.S.C. § 1983, Skinner v. Switzer,

562 U.S. 521, 525 (2011), and the Amended Complaint removed any possible procedural or

jurisdictional hurdle to the presentation of these meritorious claims.1 (Mot. at 7 n.5)


1
    Goertz moved to dismiss Reed’s original complaint on a number of grounds, including that it
was tantamount to a request for mandamus over which the Court does not have jurisdiction.
(Dkt. 8) Reed promptly amended his complaint to moot each of these supposed defects, as is his
right under Federal Rule of Civil Procedure 15(a)(1). Amending to remove such purported issues
is proper and permissible; Goertz cannot now be heard to say that the Court should deny the
Motion because of any “delay” from an amendment.


                                                  2
              Case 1:19-cv-00794-LY Document 27 Filed 10/22/19 Page 3 of 6



           Beyond that, a stay will allow the Court sufficient time to thoughtfully and appropriately

resolve Goertz’s motion to dismiss. This case is fundamentally different from Swearingen v.

Keller, No. A-16-CV-1181-YL (W.D. Tex. Oct. 28, 2016), and cannot, therefore, be dismissed

for the same reasons. This action is properly pled under Skinner, 562 U.S. at 525. The Court

should not be rushed in its analysis of these important constitutional issues. Due to the State’s

rush to set an execution date, Reed is scheduled to be executed in less than a month. That timing

constraint is good reason to grant the Motion. See O’Bryan v. Estelle, 691 F.2d 706, 708 (5th Cir.

1982) (noting that “at least one of Petitioner’s claims presents a substantial question and because

we cannot possibly give adequate review to his claims in the few days remaining before his

scheduled execution, we must grant the stay in order to protect [his] right to appeal”). The first

Nken factor is satisfied.

     II.      THE BALANCE OF THE EQUITIES FAVOR A STAY

           The remaining Nken factors also favor a stay. The Motion established that Reed’s

upcoming execution presents an irreparable injury if a stay is not granted. (Mot. at 1, 10) The

Opposition disputes this element by misrepresenting Reed’s Motion, claiming that he “argues

that his death via lethal injection is irreparable.” (Opp. at 5 (emphasis added)) Goertz should

take a closer look at the Motion, which makes no such argument. Unlike Wood v. Collier, 836

F.3d 534 (5th Cir. 2016) (Opp. at 5), this action does not challenge the anticipated method of

Reed’s scheduled execution, nor is it premised on the irreparable injury of pain resulting from

the use of “a five-gram dose of pentobarbital,” as in Wood.2 The Opposition fails to present any

2
      Goertz’s claim that Reed “has no constitutional right” to DNA testing misses the mark
because once a state creates a right to DNA testing, that right must be administered consistent
with constitutional protections. See Dist. Attorney’s Office for Third Judicial Dist. v. Osborne,
557 U.S. 52, 69 (2009).



                                                   3
           Case 1:19-cv-00794-LY Document 27 Filed 10/22/19 Page 4 of 6



relevant argument undermining that death is irreparable. Indeed, by disputing whether the death

of a potentially innocent person is irreparable, Goertz reveals his failure to grasp the seriousness

of this situation. The second Nken element is satisfied.

       The Motion established that a stay will not cause any harm, and the Opposition fails to

show otherwise. As in In re Campbell, there is “nothing upon which [the Court] could determine

that ‘the granting of the stay would substantially harm the other parties,’ including the State of

Texas.” 750 F.3d 523, 534 (5th Cir. 2014) (citation omitted). The third Nken factor is satisfied.

       As the Motion explained, the public interest clearly favors a stay because of the powerful

evidence of Reed’s innocence, public concern that Texas is about to execute an innocent man,

and public policy that favors exonerations, as shown by the Texas legislature’s multiple

expansions of Chapter 64 and its recognition that “the CCA has interpreted the statute in a way

that ‘prevents the discovery of exonerations.’” (Mot. at 10) (citing C.S.S.B. 487, Committee

Report (Apr. 7, 2015)) Goertz does not dispute the presence of powerful evidence of Reed’s

innocence or the public interest in exonerations; instead, he blithely argues the State’s “important

interest in the timely enforcement of a sentence” and that “the Court should not impede the

execution of a lawful state-court sentence.” (Opp. at 6) But those flimsy reasons do not weigh so

heavy that they overcome Reed’s showing in favor of a stay. Undermining those reasons is the

fact that of the 20 executions scheduled in Texas this year, at least eight have been stayed or

withdrawn by the courts.3 The fourth Nken factor is satisfied.



3
    See https://deathpenaltyinfo.org/stories/outcomes-of-death-warrants-in-2019. Goertz cites no
case where those interests alone justified denial of a stay. Hill v. McDonough involved
constitutional challenges filed four days before the execution date and claims that could have
commenced years earlier, with no new evidence. 464 F.3d 1256, 1259 (11th Cir. 2006). Martel
v. Clair, 565 U.S. 648, 662 (2012), is inapposite and does involve a stay motion of any kind.


                                                 4
          Case 1:19-cv-00794-LY Document 27 Filed 10/22/19 Page 5 of 6



       Because each Nken factor is satisfied here, Goertz retreats to claims that Reed “has never

acted with diligence,” has been “dilatory,” is a “laggard” and brings this action “for delay and

nothing more.” (Opp. at 7-8) This argument lacks merit and directly contradicts Goertz’s

bemoaning in his motion to dismiss that Reed has waged an “incessant onslaught on his

conviction” for two decades. (Dkt. 22, Am. Mot. to Dismiss at 6) The Opposition cannot dispute

that Reed first sought DNA testing in 1999 and, then again in 2014, once Article 64 was

amended to make touch DNA testing available. (Mot. at 8; Am. Compl. ¶¶ 32, 57, 84)

       Nor can delays in Reed’s state proceedings fairly be attributed to him, as those

proceedings were marred by striking irregularities and delays requested by the State. (Mot. at 3-

6) Goertz’s cited authorities do not suggest otherwise. Murphy v. Collier involved a stay motion

filed two days before the execution. 919 F.3d 913 (Mar. 27, 2019). In Gomez v. U.S. District

Court for the Northern District of California, the applicant waited “more than a decade” to

challenge the method under which he would be executed. 503 U.S. 653 (1992). Even that case,

however, drew a dissent, arguing that “the State’s interest must yield to a deliberate and careful

study of the merits.” Id. at 659. Notably, neither case presented a claim of actual innocence, as

set forth here. Moreover, Reed filed his motion to stay with his Amended Complaint and well in

advance of his scheduled execution, despite the fact that, as shown in the Motion, his execution

date was requested prematurely as part of the State’s strategy to set up this very argument. The

State’s pursuit of finality over truth has fostered extreme resistance to any merits review of

Reed’s claims, leading renowned pathologist, Dr. Cyril Wecht, to recently describe Reed’s case

as “one of the clearest unequivocal cases of gross, gross misjudgment, of travesty of justice, that

I have ever seen.” See https://www.drphil.com/videos/forensic-pathologist-calls-rodney-reed-

death-penalty-case-a-travesty-of-justice.



                                                5
          Case 1:19-cv-00794-LY Document 27 Filed 10/22/19 Page 6 of 6



                                         CONCLUSION

       Reed respectfully requests that the Court stay his execution pending disposition of this

action or, alternatively, expedite this action such that a decision may be rendered before his

execution date, with adequate time for any necessary appeals.

DATED: October 22, 2019

Of Counsel                                           /s/ Bryce Benjet
                                                     Bryce Benjet
Cliff C. Gardner (admitted pro hac vice)             THE INNOCENCE PROJECT
Robert A. Weber (admitted pro hac vice)              40 Worth Street, Suite 701
Nicole A. DiSalvo (admitted pro hac vice)            New York, New York 10013
Shaivlini Khemka (admitted pro hac vice)             (212) 364-5980
SKADDEN, ARPS, SLATE,                                bbenjet@innocenceproject.org
 MEAGHER & FLOM LLP
One Rodney Square                                    Andrew F. MacRae
P.O. Box 636                                         LEVATINO PACE PLLC
Wilmington, Delaware 19899-0636                      1101 S. Capital of Texas Highway
(302) 651-3000                                       Building K, Suite 125
                                                     Austin, Texas 8746
                                                     (512) 637-8565
                                                     amacrae@levatinopace.com
                                                     Attorneys for Plaintiff Rodney Reed

                                CERTIFICATE OF SERVICE

        I certify that on this 22nd day of October, 2019, I electronically filed the foregoing
pleading with the clerk of the court for the U.S. District Court, Western District of Texas, using
the electronic case filing system. A “Notice of Electronic Filing” was sent to Counsel for
Defendant at the following email address:

       Matthew Ottoway
       Assistant Attorney General
       matthew.ottoway@oag.texas.gov


                                              /s/ Bryce Benjet___________________
                                              Bryce Benjet




                                                 6
